Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 12, 2019

                                       No. 04-19-00488-CV

                                        Robert DUNLAP,
                                           Appellant

                                                 v.

                                         Charles TROIS,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-00955
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
A review of the clerk’s record indicates that the deadline to file the notice of appeal in this court
was July 15, 2019. Appellant did not file his notice of appeal until July 16, 2019.

       Therefore, on August 19, 2019, we issued an order directing the attention of appellant,
Robert Dunlap, Individually and as Trustee of the Meta 1 Coin Trust, to Texas Rule of Appellate
Procedure 26.3, which provides:

       The appellate court may extend the time to file the notice of appeal if, within 15
       days after the deadline for filing the notice of appeal, the party:
               (a) files in the trial court the notice of appeal; and
               (b) files in the appellate court a motion complying with Rule 10.5(b).

TEX. R. APP. P. 26.3.

        In our August 19, 2019 order, we explained that a motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal within the
fifteen-day grace period provided by Rule 26.3. See Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). We also ordered appellant to file, on or before September 3, 2019, a response with
a reasonable explanation stating why he filed his notice of appeal late. In response to our order,
appellant filed another copy of his notice of appeal, but did not file a motion offering a
reasonable explanation for failing to file the notice of appeal on time. This response is
insufficient.
       We ORDER appellant to file, within fifteen days from the date of this order, a response
stating why he filed his notice of appeal late. If appellant fails to respond within the time
provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). All other appellate
deadlines are suspended until further order of this court.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court